COURT OF APPEALS OF VIRGINIA


Present: Judges Coleman, Willis and Senior Judge Hodges
Argued at Norfolk, Virginia


SEAN DION KEELING
                                              OPINION BY
v.        Record No. 2118-96-1        JUDGE JERE M. H. WILLIS, JR.
                                             JULY 29, 1997
COMMONWEALTH OF VIRGINIA


      FROM THE CIRCUIT COURT OF THE CITY OF VIRGINIA BEACH
                Kenneth N. Whitehurst, Jr., Judge
          Richard C. Clark (Office of the Public
          Defender, on brief), for appellant.

          Kimberley A. Whittle, Assistant Attorney
          General (James S. Gilmore, III, Attorney
          General, on brief), for appellee.



     Sean Dion Keeling contends that the trial court erred in

revoking his suspended sentence.   We find no error and affirm.

     On May 6, 1992, the trial court accepted Keeling's guilty

plea to charges of malicious wounding and use of a firearm in the

commission of a felony.    It sentenced him to serve eight years

and four months, with three years suspended.   The conditions for

suspension included:
          [4] That the defendant make restitution . . .
          in an amount not to exceed $10,000. Said
          restitution shall be paid on a schedule set
          by his probation officer. Exact amount of
          restitution shall be determined on 6-15-92.


     Keeling was released from incarceration on December 23,

1993, under concurrent probation and parole supervision.

Although the precise amount of restitution had not been

determined on June 15, 1992, Keeling signed an agreement with his
probation and parole officer on January 4, 1993, requiring him to

pay $100 per month in restitution. 1

        On November 21, 1995, Keeling's probation officer notified

the Commonwealth's Attorney that Keeling had failed to make the

restitution payments.    The trial court entered an order to show

cause against Keeling.

        At the show cause hearing on August 6, 1996, testimony

revealed that Keeling had paid only $865 on his restitution

obligation.    Despite repeated reminders from his supervising

probation officer, Keeling paid only $50 in 1995.    Medical bills

for the victim exceeded $38,000, and further surgery relating to

the 1991 malicious wounding was anticipated.
        The trial court revoked the suspension of Keeling's

sentence.    It then re-suspended execution of the sentence,

conditioned, in part, on his payment of the restitution, which

the trial court fixed at $10,000.

        "'A court which has ordered a suspension of sentence

undoubtedly has the power to revoke it when the defendant has

failed to comply with the conditions of the suspension.'"
Russnak v. Commonwealth, 10 Va. App. 317, 321, 392 S.E.2d 491,

493 (1990) (quoting Griffin v. Cunningham, 205 Va. 349, 354, 136
S.E.2d 840, 844 (1964)).     See Code §§ 19.2-305.1(D), 19.2-306.

Whether to revoke the suspension of a sentence lies within the
    1
     In a letter dated July 23, 1993, Keeling's probation officer
informed the Commonwealth's attorney that the exact amount of
restitution had not been determined.



                                 - 2 -
sound discretion of the trial court, whose findings of fact and

judgment will not be reversed absent a clear showing of an abuse

of discretion.   Singleton v. Commonwealth, 11 Va. App. 575, 580,

400 S.E.2d 205, 208 (1991).    See Duff v. Commonwealth, 16 Va.

App. 293, 429 S.E.2d 465 (1993).

     Keeling argues that because no "[e]xact amount of

restitution" had been fixed, the trial court lacked the authority

to revoke the suspension of his sentence on the ground of his

non-payment. We disagree.
     Code § 19.2-303 provides, in part, that:

          [T]he court may suspend imposition of
          sentence or suspend the sentence in whole or
          part and . . . may, as a condition of a
          suspended sentence, require the accused to
          make at least partial restitution to the
          aggrieved party or parties for damages or
          loss caused by the offense for which
          convicted . . . under terms or conditions
          which shall be entered in writing by the
          court.


(Emphasis added).   See Code § 19.2-305.1(C).

     The trial court's order suspending Keeling's sentence and

setting the terms and conditions of the suspension was in writing

and was plainly stated.   It required Keeling to pay restition for

his victim's medical expenses in an amount not to exceed $10,000.

The order required Keeling to pay incrementally an amount fixed

by his probation officer.    This was plainly stated and was easy

to understand.   Keeling did not seek clarification or advice from

the court or his probation officer or claim that he did not

understand his obligation.    Barring modification, his obligation


                                - 3 -
was to pay according to the order and the schedule established by

the probation officer.   He failed to do so.   The record sets

forth no basis whereon Keeling could have thought that he had

satisfied his total restitution obligation.

     The judgment of the trial court is affirmed.

                                               Affirmed.




                               - 4 -